DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Paper # 202-[0315] [#94] is a correspondence for a utility patent under 35 U.S.C. § 111(a) filed on [08/12/2013] by inventor [Jain], and assignee [YP LLC] [Applicant], titled [SALES LEAD QUALIFICATION OF A CONSUMER BASED ON SALES LEAD RULES]. All references made herein to the original disclosure refers to Applicant’s application US 20150046214 A1 published [02/12/2015], [Specification].

Status of Claims
Index of claims [1-26]: (a) amended: 15; (b) added: None; (c) cancelled: None; (d) non-elected: None.  Claims [1-4, 8-11, 14-16, 18 and 21-26] pending in this application.  Claims [1-4, 8-11, 14-16, 18 and 21-26] rejected in this office action. 

Examiner’s Amendment
Authorization for this Examiner’s Amendment was granted based on a telephonic communication initiated by the Examiner with Attorney of Record Mark E Stallion (Reg. #46,132) on 03/15/2021.

Examiner’s Amendments include:

Claim 15 (Currently amended) 
The non-transitory machine-readable medium of claim 14, wherein the lead characterization of the end-user of the identified end-user computing device comprises associating the end-user with a first category or a second category from a set of categories, wherein the first category corresponds to affirmative lead determinations and the second category corresponds to negative lead determinations.

Correspondence Information
Any inquiry concerning this communication or earlier communications for this application should be directed to the Examiner Venay Puri whose telephone number is (571) 270–7213.  The examiner can normally be reached between Monday-Friday, 7 AM to 3:30 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Patricia Munson can be reached at (571) 270-5396.  This application is assigned fax phone number (571) 272-8103.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199.

Examiner Note: communications via internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement.  35 U.S.C. § 122.

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, VA 22313-1450
Respectfully submitted,
/VK Puri/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624